Citation Nr: 0719146	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for 
sarcoidosis/pulmonary disorder secondary to Agent G.B. 
(sarin) exposure.

2.  Entitlement to service connection for an enlarged uterus, 
status post total hysterectomy due to fibroids secondary to 
Agent G.B. (sarin) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant and C.v.V.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1985.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In May 2005, the 
veteran testified before the undersigned at a Travel Board 
hearing.  In February 2007, the Board requested an expert 
medical opinion, which was provided in March 2007.  The case 
is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's diagnosed sarcoidosis first manifested 
during her period of active service.

2.  The veteran's uterine fibroids are a manifestation of her 
service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  Sarcoidosis was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

2.  Uterine fibroids are related to and proximately due to 
the service-connected sarcoidosis.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In October 2002, February 2003, and December 2004 letters, 
the RO informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claim.  She was told what evidence was 
needed to substantiate her claim, to include what evidence 
and information VA would obtain in her behalf and what 
information and evidence she could submit.  She was told to 
submit any evidence relevant to her claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the July 2004 SOC and the April 2005 SSOC were issued, each 
of which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claims has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision even 
though she was not provided with this notice.  The RO will be 
responsible for addressing any notice defects with respect to 
the rating and effective date elements when effectuating the 
award.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2006).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
III.  Factual background and analysis

Service connection sarcoidosis/pulmonary disorder

The service medical records show that in September 1979, the 
veteran was seen with expiratory rales; these resolved within 
the month.  In 1984 and 1985, she was seen for some 
complaints about skin conditions which were diagnosed as 
pityriasis rosea and acne; acne was shown on her 1979 
entrance examination.  Her separation examination was normal 
except for a subcutaneous shotty node on the right anterior 
tibia.  

Following service, the veteran was seen, in 1993, for a 
persistent skin lesion on her hip.  A biopsy diagnosed 
sarcoidosis.

The veteran was afforded a VA examination in February 1999.  
While sarcoidosis was found, there was no opinion proffered 
as to the etiology of this disorder.

The veteran and a witness testified at a personal hearing 
before the undersigned in May 2005.  The witness, a 
psychiatrist, testified that her sarcoidosis first manifested 
in service, as evidenced by her skin rash and expiratory 
rales.  The veteran also submitted various articles that 
addressed the etiology of sarcoidosis.

In February 2007, this case was referred for an expert 
medical opinion, which was provided in March 2007.  After a 
complete review of all relevant evidence, to include the 
service medical records, the medical expert concluded that it 
was least as likely as not that the skin lesions described 
during the appellant's active duty were early clinical 
manifestations of sarcoidosis.  However, it was determined 
that it was highly unlikely that the expiratory rales noted 
in service were an early manifestation of sarcoidosis.  

Based upon the above-noted evidence, the Board finds that 
entitlement to service connection for sarcoidosis has been 
established.  The medical expert left no doubt that this 
condition was first manifested in service by the described 
skin lesions.  Therefore, it is found that service connection 
is justified.

In conclusion, it is found that the preponderance of the 
evidence supports the veteran's claim for service connection 
for sarcoidosis.


Service connection for enlarged uterus, status post total 
hysterectomy due to fibroids

The veteran's service medical records make no mention of an 
enlarged uterus or fibroids in service.  Her separation 
examination was normal except for a subcutaneous shotty node 
on the right anterior tibia.

Following service, the veteran was found to have fibroids and 
an enlarged uterus, which were first documented in 1991.  

The veteran was examined by VA in February 1999.  At that 
time, it was found that there was no relationship between her 
diagnosed fibroids and any chemical exposure sustained in 
service.  

The veteran and a witness testified at a personal hearing 
before the undersigned in May 2005.  The witness, a 
psychiatrist, testified that the veteran's fibroids were 
probably related to her sarcoidosis.  The veteran also 
submitted numerous articles that referred to the occurrence 
of uterine sarcoidosis.

In February 2007, this case was referred for an expert 
medical opinion, which was provided in March 2007.  The 
expert conducted a complete review of the veteran's claims 
folder, to include the service medical records.  Fibroids 
were first noted in 1991.  She had a hysterectomy in March 
2000 and the pathology report showed noncaseating granulomas 
consistent with sarcoid.  A liver biopsy in 1998 had also 
found histologic findings consistent with sarcoid.  The 
expert sated that "given that her skin and liver biopsies 
are consistent with sarcoid, it is very likely that the 
noncaseating granulomas found on the uterine pathology 
represent involvement of the uterus by sarcoidosis."  It was 
concluded that "it is very likely that uterine fibroids are 
part of the manifestations of sarcoidosis in this patient."

Based on the above-noted evidence, it is found that 
entitlement to service connection for an enlarged uterus, 
status post total hysterectomy due to fibroids is 
established.  The medical expert opined that it was very 
likely that her uterine fibroids were a part of her 
sarcoidosis that, as noted above, is now service-connected.  
Given the etiological relationship between her fibroids and 
her service-connected sarcoidosis, it is determined that 
service connection for the fibroid condition is warranted.

In conclusion, it is found that the preponderance of the 
evidence supports the veteran's claim for service connection 
for an enlarged uterus, status post total hysterectomy due to 
fibroids

ORDER

Entitlement to service connection for sarcoidosis/pulmonary 
disorder secondary to Agent G.B. (sarin) exposure is granted.

Entitlement to service connection for an enlarged uterus, 
status post total hysterectomy due to fibroids, secondary to 
service-connected sarcoidosis is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


